FILED
                           NOT FOR PUBLICATION                             FEB 24 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHELE C. RUNDGREN,                             No. 13-16417

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00252-JMS-
                                                 BMK
 v.

BANK OF NEW YORK MELLON                          MEMORANDUM*
CORP., a New York corporation;
COUNTRYWIDE HOME LOANS, INC.,
a California corporation, by merger now
Bank of America; BANK OF AMERICA,
a California corporation; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC., a Delaware corporation,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                J. Michael Seabright, Chief District Judge, Presiding

                           Submitted February 10, 2016**
                                Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant Michele Rundgren (“Rundgren”) appeals district court orders

granting Bank of New York Mellon’s (“BONY”) motion to dismiss, granting

BONY, Countrywide Home Loans, Inc., and Bank of America Corp.’s

(collectively, “Defendants”) motion for summary judgment, and denying her

additional time to conduct discovery. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      1. The district court properly dismissed Rundgren’s wrongful foreclosure

claims. Haw. Rev. Stat. § 667-5.7 (as codified in 2010) explains that “the

successful bidder at the public [foreclosure] sale . . . shall not be required to make a

downpayment to the foreclosing mortgagee of more than ten per cent of the highest

successful bid price.” The parties do not contest that BONY complied with that

requirement. Because § 667-5.7 is silent as to when the mortgagee may demand

payment of the full balance of the winning foreclosure sale bid, BONY did not

violate the statute by requiring full payment within twenty-one days of the sale.

      Similarly, BONY’s published notices of the foreclosure sale complied with

Haw. Rev. Stats. §§ 667-5, -7 (as codified in 2010). BONY did not violate these

provisions by referring prospective bidders to additional information posted on an

Internet website.



                                           2
      2. The district court properly granted summary judgment to Defendants as

to Rundgren’s fraud claim pleaded under Haw. Rev. Stat. Ch. 480. Assuming

without deciding that fraudulent concealment could serve to equitably toll Chapter

480’s four-year statute of limitations, see Haw. Rev. Stat. § 480-24, Rundgren has

not shown that Defendants actively concealed the material elements of her claim or

prevented her from discovering her claim following a duly diligent inquiry, see Au

v. Au, 626 P.2d 173, 178 (Haw. 1981); see also Conmar Corp. v. Mitsui & Co.

(USA), 858 F.2d 499, 502 (9th Cir. 1988). Accordingly, Rundgren’s 2010

action—brought more than five years after the accrual of her Chapter 480

claim—is time-barred as to that claim.

      3. The district court did not abuse its discretion by denying Rundgren’s

request for additional time to conduct discovery. Rundgren has not “show[n] by

affidavit or declaration” that she was unable to “present facts essential to justify”

her opposition to Defendants’ motion for summary judgment. Fed. R. Civ. P.

56(d); see also Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100

(9th Cir. 2006) (explaining that a “party requesting a continuance” must identify

the “specific facts that further discovery would reveal, and explain why those facts

would preclude summary judgment”).

      AFFIRMED.


                                           3